Citation Nr: 0307628	
Decision Date: 04/22/03    Archive Date: 04/30/03

DOCKET NO.  02-15 149	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to an increased rating for chondromalacia of the 
right knee, currently rated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel


INTRODUCTION

The veteran had active service from June 1976 to March 1978.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a December 2001 rating decision by the Atlanta, 
Georgia, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  


FINDINGS OF FACT

1.  The veteran's chondromalacia of the right knee is 
productive of no more than slight instability.  

2.  The veteran exhibits normal extension of the right knee 
while flexion is limited to 126 degrees with pain. 


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for 
chondromalacia of the right knee based on lateral instability 
and subluxation of the right knee, have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.71a, 
Part 4, Diagnostic Code 5257 (2002).

2.  A 10 percent rating, but no more, for painful and limited 
motion of the right knee due to service-connected 
chondromalacia of the right knee is warranted.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. §§ 4.40, 4.45,4.59, 4.71a, 
Diagnostic Codes 5260, 5261 (2002); VAOPGCPREC 23-97 (July 1, 
1997); VAOPGCPREC 9-98 (August 14, 1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to notify and assist

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5100, 
5102, 5103, 5106, 5107, 5126 (West 2002).  To implement the 
provisions of the law, the VA promulgated regulations at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)).  The 
amendments were effective November 9, 2000, except for the 
amendment to 38 C.F.R. § 3.156(b) which is effective August 
29, 2001.  Except for the amendment to 38 C.F.R. § 3.156(a), 
the second sentence of 38 C.F.R. § 3.159(c), and 38 C.F.R. § 
3.159(c)(4)(iii), VA stated that "the provisions of this 
rule merely implement the VCAA and do not provide any rights 
other than those provided in the VCAA."  66 Fed. Reg. 
45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.  The Act 
and implementing regulations eliminate the concept of a 
well-grounded claim, redefine the obligations of VA with 
respect to the duty to assist, and supersede the decision of 
the United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom.  
Morton v. Gober, 14 Vet. App. 174 (per curiam order) (holding 
that VA cannot assist in the development of a claim that is 
not well grounded).  The new law also includes an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  In this 
case, VA's duties have been fulfilled.  

First, VA has a duty to notify the veteran and the veteran's 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
Veterans Claims Assistance Act of 2000, 38 U.S.C.A. §§ 5102, 
5103.  The record shows that the veteran was notified in the 
December 2001 rating decision and in the August 2002 
statement of the case of the reasons and bases for the denial 
of the claim.  Specifically, the veteran was told that the 
evidence showed that he had no more than slight recurrent 
subluxation or lateral instability.  The RO made a specific 
finding that the evidence did not show that he had moderate 
subluxation or instability.  This informed the veteran that 
in order to receive a higher evaluation, he needed to show at 
least moderate recurrent subluxation or lateral instability.  
Additionally, in the statement of the case, the criteria 
under Diagnostic Code 5257 were provided, which informed the 
veteran of the evidence necessary to establish 20 percent and 
30 percent evaluations under that Diagnostic Code.  Further, 
in a July 2001 letter, the directives of VCAA were explained 
to the veteran.  The Board concludes that the discussions in 
the VA letter, the rating decision, and in the statement of 
the case, informed the veteran of the information and 
evidence needed to substantiate his claim and complied with 
VA's notification requirements. 

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  VCAA.  In this 
case, the veteran's service medical records and post-service 
medical records have been obtained.  In addition, he was 
afforded an examination by VA.  The veteran also testified at 
a personal hearing before the undersigned which complied with 
38 C.F.R. § 3.103.  In this case, the Board finds that VA has 
done everything reasonably possible to assist the veteran. 

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
notify and to assist the veteran in this case. 

II.  Decision

In an August 1978 rating decision, service connection was 
granted for chondromalacia of the right knee and a 10 percent 
rating was assigned under Diagnostic Code 5257.  Thereafter, 
that 10 percent rating was confirmed and continued in an 
October 1979 rating decision and in a November 1980 Board 
decision.  In a July 1982 rating decision, the disability 
rating was reduced to non-compensable, however that rating 
was increased back to 10 percent in a September 1995 rating 
decision.  Currently, the veteran asserts that a rating in 
excess of 10 percent is warranted for his right knee 
disorder.  

In conjunction with his claim, the veteran was afforded an 
examination by order of VA in August 2001.  At that time, the 
veteran reported that he had had right knee pain for 23 
years, since an inservice right knee injury.  He related that 
he had daily pain affecting his right knee which lasted for 
several hours.  He also indicated that he had weakness, 
stiffness, swelling, inflammation, instability, locking, 
fatigue, and lack of endurance.  The veteran reported that 
the symptoms were worsened with prolonged standing, kneeling, 
and with stair-climbing.  He did not identify any relieving 
factors and reported no current treatment.  The veteran 
related that 10 years prior, he had undergone an arthrogram 
of the right knee which revealed an abnormality.  He stated 
that surgery was discussed at the time, but that he did not 
have the surgery performed.  There were no constitutional 
symptoms or prosthetic implants.

Physical examination of the right knee revealed that the leg 
length from the anterior superior iliac spine to the medial 
malleolus was 87 centimeters on the right and left.  The feet 
did not show signs of abnormal weight-bearing.  The veteran 
did not require a device to ambulate.  Posture was normal.  
Gait was abnormal.  The veteran exhibited a slight limp of 
the right lower extremity.  Otherwise, there was no limited 
function of standing or walking.  The right knee had a normal 
appearance.  There was tenderness at the superior aspect of 
the patella as well as just medial to the patella.  Range of 
motion was from zero to 120 degrees on flexion, with pain.  
Extension was to zero degrees.  Drawer and McMurray's tests 
were negative.  The examiner stated that range of motion was 
affected by pain.  There was no fatigue, weakness, lack of 
endurance, or incoordination.  There were no constitutional 
signs of arthritis.  X-rays revealed small exostosis of the 
proximal fibula and minimal degenerative changes of the joint 
space.  The diagnosis was chondromalacia of the right knee 
with minimal degenerative changes and pain on usage.  It was 
noted that the effect of the veteran's condition on his daily 
activities and usual occupation was that he had right knee 
pain which was worsened with activities such as standing and 
kneeling.  

In December 2002, the veteran testified before the 
undersigned at a personal hearing held at the RO.  At that 
time, he related that his right knee disability is productive 
of a pulling sensation, popping, pain, swelling, and 
instability, which were increased with physical activities.  
The veteran related that he works at odd jobs which do not 
required prolonged physical activities, such as climbing, 
hanging, standing, and heavy lifting.  The veteran's 
representative asserted that 38 C.F.R. §§ 4.40, 4.45, and 
4.59 were not properly considered by the RO in rating the 
veteran's right knee disability.  

Where entitlement to compensation has already been 
established and increase in disability rating is at issue, 
present level of disability is of primary concern.  Further, 
although a review of the recorded history of a disability 
should be conducted in order to make a more accurate 
evaluation, the regulations do not give past medical reports 
precedence over current findings.  Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).  Therefore, although the Board has 
thoroughly reviewed all the evidence of record, the Board 
will focus primarily on more recent evidence regarding the 
level of the veteran's service-connected disability.

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
which is based on average impairment in earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises 
as to which of two ratings apply under a particular 
diagnostic code, the higher evaluation is assigned if the 
disability more closely approximates the criteria for the 
higher rating.  38 C.F.R. § 4.7.  After careful consideration 
of the evidence, any reasonable doubt remaining is resolved 
in favor of the veteran.  38 C.F.R. § 4.3. 

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  38 C.F.R. §§ 4.10, 4.40, 4.45.  The United States 
Court of Appeals for Veterans Claims (the Court) has held 
that VA must analyze the evidence of pain, weakened movement, 
excess fatigability, or incoordination and determine the 
level of associated functional loss in light of 38 C.F.R. § 
4.40, which requires the VA to regard as "seriously disabled" 
any part of the musculoskeletal system that becomes painful 
on use.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The 
provisions of 38 C.F.R. § 4.14 (avoidance of pyramiding) did 
not forbid consideration of a higher rating based on greater 
limitation of motion due to pain on use, including during 
flare-ups.  The Board notes that the guidance provided by the 
Court in DeLuca must be followed in adjudicating claims where 
a disability involves limitation of motion.  See Johnson v. 
Brown, 9 Vet. App. 7 (1996).

The Board notes that the intent of the rating schedule is to 
recognize painful motion with joint or periarticular 
pathology as productive of disability.  It is the intention 
to recognize actually painful, unstable, or malaligned 
joints, due to healed injury, as entitled to at least the 
minimum compensable rating for the joint.  38 C.F.R. § 4.59.  

The rating schedule provides that degenerative arthritis 
established by x-ray findings is to be rated on the basis of 
limitation of motion for the specific joint involved.  38 
C.F.R. Diagnostic Code 5003.  Diagnostic Code 5003, in turn, 
provides that degenerative (hypertrophic or osteoarthritis) 
will be rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joints 
involved.  When, however, the limitation of motion of the 
specific joint is noncompensable under the appropriate 
diagnostic codes, a rating of 10 percent is for application 
for each such major joint or group of minor joints affected 
by limitation of motion to be combined, not added, under 
Diagnostic Code 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm or satisfactory evidence of painful motion.  38 C.F.R. 
Part 4, Code 5003.  In the absence of objective evidence of 
limitation of motion, Diagnostic Code 5003 provides for a 
disability evaluation of 10 percent for x-ray evidence of 
involvement of two or more major joints or two or more minor 
joints, and 20 percent for the same type of evidence with 
occasional incapacitating exacerbations.  38 C.F.R. Part 4, 
Code 5003.

Under Diagnostic Code 5260, the rating schedule provides a 
zero percent rating where flexion of the leg is limited to 60 
degrees; a 10 percent rating where flexion of the leg is 
limited to 45 degrees, a 20 percent rating where flexion is 
limited to 30 degrees, and a 30 percent rating where flexion 
is limited to 15 degrees.  Under Diagnostic Code 5261, the 
rating schedule provides a zero percent rating where 
extension of the leg is limited to 5 degrees; a 10 percent 
rating where extension of the leg is limited to 10 degrees, a 
20 percent rating where extension is limited to 15 degrees, 
and a 30 percent rating for limitation to 20 degrees.  38 
C.F.R. Part 4, Code 5260.  Full range of motion of the knee 
is zero to 140 degrees.  38 C.F.R. § 4.71, Plate II.  

Diagnostic Code 5257 provides for assignment of a 10 percent 
rating when there is slight recurrent subluxation or lateral 
instability; a 20 percent rating when there is moderate 
recurrent subluxation or lateral instability; and a 30 
percent rating when there is severe recurrent subluxation or 
lateral instability.  38 C.F.R. Part 4, Code 5257.

In a precedent opinion, the General Counsel (GC) of VA held 
that a veteran who has arthritis and instability in his knee 
may receive separate ratings under Codes 5003 and 5257.  See 
VAOPGCPREC 23-97 (July 1, 1997; revised July 24, 1997).  
Moreover, GC has held, that separate ratings are only 
warranted in these types of cases when the veteran has 
limitation of motion in his knees to at least meet the 
criteria for a zero-percent rating under Codes 5260 or 5261, 
or (consistent with DeLuca and 38 C.F.R. §§ 4.45 and 4.59) 
where there is probative evidence showing the veteran 
experiences painful motion attributable to his arthritis.  
See VAOPGCPREC 9-98 (Aug. 14, 1998).

In this case, the veteran's right knee disability has been 
rated based on instability and subluxation alone.  However, 
recent x-rays show degenerative arthritis and the veteran has 
painful motion.  Accordingly, the veteran is entitled to 
separate ratings under Diagnostic Code 5257 and under 5260, 
which will be discussed below.  

Diagnostic Code 5257

The Board observes that the veteran has been rated based on 
instability of the right knee.  He is currently rated as 10 
percent disabled.  Diagnostic Code 5257 requires that the 
veteran have recurrent subluxation or lateral instability.  
In this case, despite the veteran's report of currently 
having instability, neither instability nor subluxation was 
shown on physical examination or x-ray.  All testing was 
negative.  The veteran is competent to state that he feels he 
has some instability.  He indicated that he has it 
"sometimes," however, the objective evidence does not 
currently establish moderate impairment of the knee as shown 
by recurrent subluxation or lateral instability.  Although 
the veteran does not currently have subluxation and lateral 
instability as demonstrated objectively, the Board accepts 
the veteran's reports of infrequent instability, and as such, 
the 10 percent rating should be continued.  Nevertheless, as 
noted, it is clear that moderate impairment based on lateral 
instability and subluxation is not shown at this time which 
is required for the veteran to be assigned a rating in excess 
of the currently assigned 10 percent rating.

Diagnostic Codes 5260 and 5261

There is current x-ray evidence showing that the veteran has 
arthritis.  The Board further observes that the veteran does, 
in fact, have limitation of motion, which is painful.  The 
veteran's extension, h with, is within normal limits.  His 
flexion is to 126 degrees, with pain.  Under Diagnostic Code 
5260, the rating schedule provides a zero percent rating 
where flexion of the leg is limited to 60 degrees.  The 
veteran does not meet this criteria.  However, as noted, when 
a veteran has arthritis and the limitation of motion of the 
specific joint is noncompensable under the appropriate 
diagnostic codes, a rating of 10 percent is for application 
for each such major joint or group of minor joints affected 
by limitation of motion to be combined, not added, under 
Diagnostic Code 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm or satisfactory evidence of painful motion.  38 C.F.R. 
Part 4, Code 5003.  The veteran has painful motion, which has 
been confirmed by a medical professional.  Therefore, the 
veteran is entitled to a separate 10 percent rating for his 
painful and limited motion of the right knee on flexion.  
This rating takes into consideration 38 C.F.R. §§ 4.40, 4.45, 
4.59, and DeLuca, however, a higher rating is not warranted 
as the veteran clearly does not meet the required criteria, 
even considering those provisions.  

In considering the fact that the veteran has a 10 percent 
rating under Diagnostic Code 5257 and a 10 percent rating is 
being granted based on painful and limited motion, the Board 
finds that these ratings adequately reflect the functional 
limitations present.

Accordingly, the Board concludes that the criteria for a 
separate rating of 10 percent, but no more, is warranted 
based on painful and limited motion of the right knee as due 
to the veteran's service-connected right knee disability.

Additionally, the Board does not find that consideration of 
an extraschedular rating under the provisions of 38 C.F.R. § 
3.321(b)(1) is in order.  The evidence in this case fails to 
show that the veteran's right knee disability causes marked 
interference with his employment or frequent periods of 
hospitalization rendering impractical the use of the regular 
schedular standards.  The veteran has not been hospitalized 
within the past 10 years and he works at jobs which do not 
require prolonged physical use of his right knee.

In determining whether an increased rating is warranted for 
service-connected disability, VA must determine whether the 
evidence supports the veteran's claim or is in relative 
equipoise, with the veteran prevailing in either event, or 
whether a preponderance of the evidence is against the claim, 
in which case the claim is denied.  38 U.S.C.A. § 5107; 
Gilbert v. Derwinski, 1 Vet. App. 49 53 (1990).  In light of 
the above, the Board finds that the preponderance of the 
evidence is against the veteran's claim for an increased 
rating based on recurrent subluxation and lateral 
instability, but a preponderance of the evidence establishes 
that a separate 10 percent rating is warranted based on 
painful and limited motion of the right knee.  


ORDER

An increased rating for chondromalacia of the right knee 
based on lateral instability and subluxation is denied.

A separate 10 percent rating for painful and limited motion 
of the right knee is granted..



____________________________________________
	A. P. Simpson
	Acting Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

